Case 18-80056-CRJ   Doc 45   Filed 11/08/18 Entered 11/08/18 10:56:45   Desc Main
                             Document     Page 1 of 4
Case 18-80056-CRJ   Doc 45   Filed 11/08/18 Entered 11/08/18 10:56:45   Desc Main
                             Document     Page 2 of 4
Case 18-80056-CRJ   Doc 45   Filed 11/08/18 Entered 11/08/18 10:56:45   Desc Main
                             Document     Page 3 of 4
Case 18-80056-CRJ   Doc 45   Filed 11/08/18 Entered 11/08/18 10:56:45   Desc Main
                             Document     Page 4 of 4
